 Case 1:20-cv-00717-MN Document 12 Filed 10/12/20 Page 1 of 2 PageID #: 220



                          IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF DELAWARE


 NITETEK LICENSING LLC,

             Plaintiff,                               Civil Action No.: 1:20-cv-00717-MN

       v.

 CRANE MERCHANDISING SYSTEMS,
 INC.,

             Defendant.




              NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

       Plaintiff Nitetek Licensing LLC, (“Plaintiff”), by and through its undersigned attorney,

pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), hereby voluntarily dismisses all claims in this action

with prejudice against Defendant Crane Merchandising Systems, Inc. (“Defendant”). Prior to the

filing of this notice, Defendant has not filed an answer or a motion for summary judgment.



 Dated: October 12, 2020                            Respectfully submitted,

                                                    CHONG LAW FIRM, PA

                                                    /s/Jimmy Chong
                                                    Jimmy Chong
                                                    Chong Law Firm, PA
                                                    2961 Centerville Road, Suite 350
                                                    Wilmington, DE 19808
                                                    Telephone: (302) 999-9480
                                                    Facsimile: (877) 796-4627
                                                    Email: chong@chonglawfirm.com




                                                1
 Case 1:20-cv-00717-MN Document 12 Filed 10/12/20 Page 2 of 2 PageID #: 221




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 12th day of October, 2020, I electronically filed the foregoing

document with the clerk of the court for the U.S. District Court, District of Delaware, using the

electronic case filing system of the court. The electronic case filing system sent a “Notice of

Electronic Filing” to the attorneys of record who have consented in writing to accept this Notice

as service of this document by electronic means.


                                     /s/_Jimmy Chong__________
                                     Jimmy Chong




                                                2
